Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bourgeois, J.), rendered April 26, 1985, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of *550that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
The suppression court did not err in denying that branch of the defendant’s omnibus motion which was to suppress identification evidence. The identification resulted when the complainant, who was accompanying the police in a building search, encountered the defendant in the building hallway in the company of two police officers who had arrived only moments before. In these circumstances, where the confrontation was clearly not arranged by the police, suppression was not required (see, People v Brown, 123 AD2d 875; People v Dukes, 97 AD2d 445).
The defendant’s contention that the identification should have been suppressed because it resulted from an arrest made without probable cause has not been preserved for appellate review because it was not raised before the suppression court (see, People v Martin, 50 NY2d 1029). Thompson, J. P., Niehoff, Weinstein and Eiber, JJ., concur. [See, 128 Misc 2d 937.]